UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 95-2285



IDA HAWKINS,

                                                Plaintiff - Appellant,

          versus

GUY GARHEART, in his individual capacity as
Chief of Police; BRUCE HERSHFIELD, Dr., in his
individual capacity as Superintendent, Spring-
field State Hospital,

                                               Defendants - Appellees,
          and


RICKY LEE HINKLE; STATE OF MARYLAND,

                                                            Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-94-2922-K)


Submitted:     March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Ida Hawkins, Appellant Pro Se.     Lawrence Paul Fletcher-Hill,
Assistant Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on her 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Hawkins v. Garheart, No. CA-94-2922-K (D. Md. June 6, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2